 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   PAUL ANTHONY LYNCH,                                 Case No.: 18cv1677 DMS (JLB)
12                                      Plaintiff,
                                                         ORDER (1) ADOPTING REPORT
13   v.                                                  AND RECOMMENDATION AND (2)
                                                         DENYING DEFENDANT’S MOTION
14   KEVIN BURNETT, et al.,
                                                         TO DISMISS
15                                   Defendants.
16
17         On July 23, 2018, Plaintiff Paul Anthony Lynch, a state prisoner proceeding pro se,
18   filed a Complaint under the Civil Rights Act, 42 U.S.C. § 1983. Plaintiff alleges her
19   constitutional rights were violated on August 8, 2017 at her private residence in San Diego,
20   California.
21         On August 29, Defendant James Burnett filed a motion to dismiss Plaintiff’s Second
22   Amended Complaint. Plaintiff submitted an opposition to the motion, and Defendant filed
23   a reply.
24         On October 29, 2019, Magistrate Judge Jill. L. Burkhardt issued a Report and
25   Recommendation ("R&R") on the motion to dismiss, recommending that it be denied.
26   Plaintiff filed an objection to the R&R, but it was not timely. Defendant did not file an
27   objection.
28

                                                     1
                                                                                18cv1677 DMS (JLB)
 1         This Court, having reviewed de novo the Magistrate Judge's R&R, adopts the R&R
 2   in its entirety and denies Defendant’s motion to dismiss.
 3         IT IS SO ORDERED.
 4
 5   Dated: February 3, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                          18cv1677 DMS (JLB)
